            Case 1:18-cv-00217-LY Document 6 Filed 10/23/18 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


MATTHEW LEWIS                                         §
                                                      §
V.                                                    §
                                                      §      NO. 1:18-CV-217
SHERYL MORROW, COMMISSIONER,                          §
U.S. DEPARTMENT OF THE TREASURY                       §
BUREAU OF THE FISCAL SERVICE; AND                     §
PERFORMANT RECOVERY, INC.                             §


                               FIRST AMENDED COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       This is a suit for violations of the Fair Debt Collection Act, and a declaratory judgment that

Plaintiff does not owe some or all of the charges that the U.S. DEPARTMENT OF THE

TREASURY and their agent, PERFORMANT RECOVERY, INC., is attempting to collect from

him.

1.     PARTIES.

       a.     Plaintiff MATTHEW LEWIS (“LEWIS” or “MR. LEWIS”) is a resident of Travis

              County, Texas.

       b.     Defendant SHERYL MORROW is the Commissioner of the U.S. DEPARTMENT

              OF THE TREASURY Bureau Of The Fiscal Service, which is located at

              Department of the Treasury, Bureau of the Fiscal Service, 3201 Pennsylvania Drive,

              Building E, Landover, MD 20785. She is sued in her official capacity, and has been

              served through the U.S. Attorney for the Western District of Texas, U.S. Attorney's

              Office, 816 Congress Avenue, Suite 1000, Austin, Texas 78701, but has not yet

____________________________________________________________________________________________
LEWIS v. SHERYL MORROW, COMMISSIONER, et al. // FIRST AM ENDED COM PLAINT - P. 1 of 7
            Case 1:18-cv-00217-LY Document 6 Filed 10/23/18 Page 2 of 7



               Answered.

       c.      Defendant PERFORMANT RECOVERY, INC. (PERFORMANT) is a collection

               agency hired by the US Treasury Department to collect payment of the bill which is

               the subject of this lawsuit. It is a California Corporation, with principal offices

               located at 333 N. Canyons Pkwy, Ste. 100, Livermore, CA 94551. Its has a Texas

               office located at 2763 Southwest Blvd., San Angelo, TX 76904 in Tom Green

               County, Texas, and is subject to the jurisdiction of this Court pursuant to 28 U.S.C.

               1391(b)(2) and (c)(2). It has Answered.

2.     VENUE AND JURISDICTION. Venue is proper in the Western District of Texas because

       the Plaintiff resides in the Western District, and the claim is against an officer or employee

       of the US government in their official capacity, and no real property is involved in the action.

       28 U.S.C. 1391(e)(1)(C). Jurisdiction is proper because the lawsuit involves a Federal

       Question.

3.     FACTS.

       a.      On March 28, 2016, Mr. LEWIS was severely injured in an on the job injury. The

               injury occurred when LEWIS was operating a vehicle owned by his employer, and

               a fire erupted in the rear of the truck. The fire caused third degree burns over

               substantial portions of LEWIS’ body, including his head and upper arms.

       b.      LEWIS was treated at various facilities, including Brooke Army Medical Center

               Hospital (BAMC), at Fort Sam Houston in San Antonio, Texas. Mr. LEWIS is

               neither a service member nor a veteran.

       c.      On the date of the injury, AUGERMAN had a policy of insurance that covered

               on-the-job injuries, but which was not a workers compensation policy. The policy

____________________________________________________________________________________________
LEWIS v. SHERYL MORROW, COMMISSIONER, et al. // FIRST AM ENDED COM PLAINT - P. 2 of 7
            Case 1:18-cv-00217-LY Document 6 Filed 10/23/18 Page 3 of 7



              was issued by SERVICE LLOYDS INSURANCE COMPANY (SERVICE

              LLOYDS), and claims to be governed by ERISA.

       d.     A claim was timely initiated under that policy on LEWIS’ behalf. Benefits were

              paid to LEWIS under the policy through May 31, 2016. On that date, the benefits to

              LEWIS were terminated and the claim denied.

       e.     From the time of LEWIS’ hospitalization at BAMC, a number of bills were

              generated for the services rendered to LEWIS.         Those bills were originally

              forwarded to AUGERMAN or to the third party administrator for the AUGERMAN

              employee benefit plan. On February 27, 2017, for the first time, BAMC Uniform

              Business Office (UBO) sent a bill to Mr. LEWIS. It was for $354,023.36. Three

              days later, the U.S. DEPARTMENT OF THE TREASURY, Bureau of the Fiscal

              Service, sent Mr. LEWIS a demand for payment of $484,976.50, for the services

              rendered by BAMC. The letter does not explain how the bill grew by over $130,000

              in just three days.

       f.     In the spring and summer of 2017, representatives of SERVICE LLOYDS and

              LEWIS reached a global settlement agreement that resolved all claims under the

              policy and all potential personal injury claims against his employer. This occurred

              in July of 2017.

       g.     The terms of the settlement agreement were that SERVICE LLOYDS and his

              employer would pay LEWIS and his attorney various sums, and pay the past medical

              expenses of LEWIS that arose from the injuries up to the amounts due and owing

              medical providers for treatments occurring on or before November 16, 2016,

              including the bill from BAMC.

____________________________________________________________________________________________
LEWIS v. SHERYL MORROW, COMMISSIONER, et al. // FIRST AM ENDED COM PLAINT - P. 3 of 7
            Case 1:18-cv-00217-LY Document 6 Filed 10/23/18 Page 4 of 7



       h.     During that same time, the collection of the BAMC bill was turned over to

              PERFORMANT. A representative of PERFORMANT, Doris Ashford, called

              counsel for Plaintiff on what she said was a recorded line, on August 16, 2017, in an

              attempt to collect the debt. In that call, PERFORMANT claimed that BAMC and

              the U.S. Treasury Department were owed $495,752.78, as of August 16, 2017.

              PERFORMANT represented to counsel for Plaintiff that the additional $11,000 that

              had accrued since March were for penalties and interest.

       i.     There is no statutory provision, or provision in a valid contract, that authorizes the

              amounts claimed by PERFORMANT to be additional interest, fee, charge, or

              expense incidental to the principal obligation, if any, of Plaintiff to pay BAMC for

              the services rendered.

       j.     In that same call, counsel for Plaintiff explained to Ms. Ashford that Mr. LEWIS had

              a claim arising from personal injuries; that the bill PERFORMANT was trying to

              collect was for treatment of those injuries; that there was a proposed settlement of

              Mr. LEWIS' claim; and that if that settlement went through, the other party to the

              settlement, not Mr. LEWIS, would assume responsibility for negotiating or paying

              the debt. He also explained that the inflation of the bill from roughly $355,000 to

              nearly $500,000 would probably derail the settlement, and asked for someone with

              authority to negotiate the bill.

       k.     PERFORMANT then followed up with a letter, dated August 17, 2017, which

              materially misrepresented the conversation. The letter stated “This letter will

              confirm your recent conversation on 08-16-2017, with Doris Ashford which you or

              your client committed to voluntarily repay your client's delinquent debt owed to the

____________________________________________________________________________________________
LEWIS v. SHERYL MORROW, COMMISSIONER, et al. // FIRST AM ENDED COM PLAINT - P. 4 of 7
            Case 1:18-cv-00217-LY Document 6 Filed 10/23/18 Page 5 of 7



              federal agency shown above, currently being collected by Performant Recovery, Inc.

              (Performant) on behalf of the U.S. Department of the Treasury, Bureau of the Fiscal

              Service (Fiscal Service).”

       l.     Counsel for Plaintiff immediately responded, correcting the representations that were

              made by Plaintiff, and asking for a copy of the recording of the call. No copy of the

              recording has been provided.

       m.     Since they learned of the demand by PERFORMANT and the                           U.S.

              DEPARTMENT OF THE TREASURY, Bureau of the Fiscal Service (Fiscal

              Service), SERVICE LLOYDS and AUGERMAN have not performed the

              settlement agreement.

       n.     All conditions precedent have been performed or occurred. All notices have been

              timely sent, and all administrative appeals have been exhausted.

4.     CLAIMS, CAUSES OF ACTION AND REMEDIES

       a.     Plaintiff seeks a declaration pursuant to 28 U.S.C. Secs. 2201-2201 of the proper

              amount of the BAMC bill;

              i.      In the alternative, Plaintiff seeks a declaration pursuant to 28 U.S.C. Secs.

                     2201-2201 that he does not owe the BAMC bill, or the penalties, or both;

              ii.    In the further alternative, Plaintiff seeks a declaration pursuant to 28 U.S.C.

                     Secs. 2201-2201 that there is no authority for Defendants to seek payment of

                     the BAMC bill from him, personally;

              iii.   In the further alternative, Plaintiff seeks a declaration pursuant to 28 U.S.C.

                     Secs. 2201-2201 that there is no authority for Defendants to add penalties and

                     interest at the rates which they have claimed apply.

____________________________________________________________________________________________
LEWIS v. SHERYL MORROW, COMMISSIONER, et al. // FIRST AM ENDED COM PLAINT - P. 5 of 7
            Case 1:18-cv-00217-LY Document 6 Filed 10/23/18 Page 6 of 7



       b.      Plaintiff seeks equitable relief and an injunction prohibiting Defendants from seeking

               payment of this bill from him, either personally, or in the amount claimed.

       c.      PERFORMANT has violated the Fair Debt Collection Practices Act, as codified in

               15 U.S.C. § 1692, in various ways, including, but not limited to, the of use an unfair

               or unconscionable practice to collect a debt, 15 U.S.C. § 1692f (1), for the attempted

               collection of any amount (including any interest, fee, charge, or expense incidental

               to the principal obligation) not expressly authorized by the contract or law. For these

               violations, Plaintiff seeks the statutory penalties, and monetary compensation for the

               damage to the settlement agreement and to his credit reputation, and for his

               emotional distress.

       d.      Plaintiff requests that the Court award his reasonable and/or necessary attorneys fees.

                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that he be awarded

damages and equitable remedies as set out above, as well and pre- and post-judgment interest,

attorney’s fees, costs of court, and such other and further relief to which he may be justly entitled.

                                               Respectfully submitted,

                                               STEPHEN G. NAGLE
                                               4131 Spicewood Springs Road, Suite O-3
                                               Austin, Texas 78759
                                               (512) 480-0505 - Telephone
                                               (512) 480-0571 - Facsimile
                                               sgnagle@lawyernagle.com
                                                                      Digitally signed by: Stephen G.

                                              Stephen                 Nagle
                                                                      DN: CN = Stephen G. Nagle email
                                                                      = sgnagle@lawyernagle.com C =

                                       By:    G.  Nagle               US O = Stephen Nagle & Assoc.
                                                                      Date: 2018.10.23 18:40:32 -06'00'
                                              __________________________________
                                               STEPHEN G. NAGLE, SBN 14779400
                                               ATTORNEY FOR PLAINTIFF


____________________________________________________________________________________________
LEWIS v. SHERYL MORROW, COMMISSIONER, et al. // FIRST AM ENDED COM PLAINT - P. 6 of 7
           Case 1:18-cv-00217-LY Document 6 Filed 10/23/18 Page 7 of 7



                                 CERTIFICATE OF SERVICE

       By my signature above, I certify that, on October 23, 2018, I have served all counsel of record

electronically or by another manner authorized by Federal Rule of Civil Procedure 5 (b)(2).




____________________________________________________________________________________________
LEWIS v. SHERYL MORROW, COMMISSIONER, et al. // FIRST AM ENDED COM PLAINT - P. 7 of 7
